Citation Nr: 0533223	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Evaluation of the veteran's post-operative right knee 
disability.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left tibial laceration residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1968 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, denied increased disability evaluations for both the 
veteran's post-operative right knee tricompartmental 
degenerative joint disease and his left tibial laceration 
scar residuals.  In June 2004, the RO recharacterized the 
veteran's right knee disability as right total knee 
arthroplasty residuals; assigned a 100 percent evaluation for 
that disability; effectuated the award as of June 3, 2004; 
and prospectively assigned a 50 percent evaluation for that 
disability effective as of August 1, 2005.  The RO expressly 
deferred adjudication of the veteran's entitlement to an 
evaluation in excess of 50 percent for his right knee 
disability for the period prior to June 3, 2004.  In June 
2005, the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Initially, the Board observes that the prior and current 
evaluations of the veteran's post-operative right knee 
disability are not evident from a review of the record.  
While the January 2004 rating decision states that the 
veteran's right total knee replacement residuals were to be 
prospectively assigned a 50 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055 effective as of 
August 1, 2005, there is no documentation whether such an 
evaluation was implemented or a different evaluation or 
evaluations were assigned based upon further evaluation.  

The VA should obtain all relevant VA and private treatment 
records and other documentation which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that additional development of the 
record would be helpful in resolving the issues raised by the 
instant appeal.  

At the June 2005 video hearing before the undersigned 
Veterans Law Judge, the accredited representative advanced 
that service connection was warranted for left lower 
extremity shell fragment wound residuals including Muscle 
Group XII injury.  The Board finds the issue of service 
connection for left lower extremity muscle injury, shell 
fragment wound residuals, to be inextricably intertwined with 
the certified issue of the veteran's entitlement to an 
increased evaluation for his left tibial laceration scar 
residuals.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his right knee disability 
after May 2002, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after December 2004, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his post-operative right 
total knee replacement residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right total knee replacement 
residuals with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of his 
right lower extremity should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right total knee 
replacement residuals upon his vocational 
pursuits.  Send the claims folders to the 
examiner for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the issue of service 
connection for left lower extremity shell 
fragment wound residuals including Muscle 
Group XII injury.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

5.  Then readjudicate the evaluations of 
the veteran's post-operative right knee 
disabilities for the periods prior to and 
following June 3, 2004, and his 
entitlement to an increased evaluation 
for his left tibial laceration scar 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

